DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 4/1/21.  Claims 5-7 and  9-11 have been amended. Claims 1-4 have been cancelled.  Claims 5-12 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 5-12 are directed to a system (i.e., a machine).  Accordingly, claims 5-12 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 9 includes limitations that recite at least one abstract idea.  Specifically, independent claim 9 recites:
9. (Currently Amended) A system for managing clinical workforce operations comprising: 
at least one computing device, having a processor coupled to a memory, communicating with a database and one or more client devices operated respectively by one or more operators, wherein the at least one computing device accesses the database and communicates with the one or more client devices, wherein the one or more client devices operate in a network with the at least one computing device, and each of the one or more client devices has a processor coupled to a memory; 
the at least one computing device provides instructions to the one or more client devices, wherein the one or more client devices generate a graphical user interface,; Page 5 of 13 4825-3447-3940 viApplication No. 15/394,209Attorney Docket No. 27098.268608 Response Filed 03/16/2021 Reply to Office Action of: 12/16/2020 
wherein the one or more operators interact respectively with the graphical user interface at the one or more client devices and do the following: 
access at least one clinical care need of a patient, wherein the at least one clinical care need includes a skill set required to service a need of the patient; 
access the healthcare provider population profile from the database through the at least one computing device, wherein the healthcare provider population profile includes availability of at least one healthcare provider, a skill set of the at least one healthcare provider, and a healthcare provider capacity rating of the at least one healthcare provider; 
receive a selection of the at least one healthcare provider such that the at least one healthcare provider is assigned to the patient; wherein the selection of the at least one healthcare provider includes dragging and dropping a healthcare provider identifier object associated with the at least one healthcare provider on a patient identifier object associated with the patient; 
determine whether the at least one healthcare provider selected is an appropriate match for the patient, wherein the determination is based on the skill set of the at least one healthcare provider, a healthcare provider over capacity condition, and healthcare compliance restrictions; Page 6 of 13 4825-3447-3940 viApplication No. 15/394,209Attorney Docket No. 27098.268608 Response Filed 03/16/2021 
Reply to Office Action of: 12/16/2020 display a first graphical representation at the graphical user interface of an assignment of the at least one healthcare provider to the patient with an assignment bar that shows a time period for coverage by the at least one healthcare provider to the patient, wherein a portion of the time period that is covered is indicated by a shaded portion or highlighted portion of the assignment bar and the portion of the time period that is not covered is indicated by an unshaded portion, an unhighlighted portion, or a uncolored portion of the assignment bar;
based upon another determination that the at least one healthcare provider is not an appropriate match to assign to the patient, generate an alert including a first option to proceed with the assignment of the at least one healthcare provider to the patient and a second option to present alternative healthcare providers to assign to the patient; and 
upon receiving an indication to present alternative healthcare providers to assign to the patient, receive a second graphical representation at the graphical user interface of alternative healthcare providers to assign to the patient and to replace the at least one healthcare provider that is not an appropriate match to assign to the patient.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because accessing patient data and provider data in order to determine an appropriate match/not an appropriate match for the patient, display assignment bars, and present alternative providers to assign to the patient amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or via pen and paper.  For example, a human can analyze data and determine if a provider is an appropriate match for the patient, find alternative providers if not a match, and can draw assignment bars on paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

This judicial exception is not integrated into a practical application. In particular, the at least one computing device, processors, memory, a database, one or more client devices operated by one or more operators, one or more client devices, a network, and graphical user interface (i.e., as generic computer components performing generic computer functions of accessing data, communicating, providing instructions, generating a graphical user interface, updating data, receiving a selection includes dragging and dropping, analyzing data, displaying data, generating data, receiving data and graphical representation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or 
Claims 6-8 and 10-12 are ultimately dependent from Claim(s) 5 and 9 and include all the limitations of Claim(s) 5 and 9. Therefore, claim(s) 6-8 and 10-12 recite the same abstract idea. Claims 6-8 and 10-12 describe further limitations regarding updating an assignment bar and blocking out an inappropriate healthcare provider. These are all just further describing the abstract idea recited in 5 and 9, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above 
Regarding the additional limitations directed to “communicating with a database and one or more client devices operated respectively by one or more operators, wherein the at least one computing device accesses the database and communicates with the one or more client devices, wherein the one or more client devices operate in a network with the at least one computing device,” all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Regarding the additional limitations directed to dragging and dropping and assignment bars that show the time period for coverage, the following State of the Art Publication demonstrates the well-understood, routine, and conventional nature of the additional elements:
See Ramachandran et al. (US 2003/0066032 A1) which discloses dragging and dropping (paragraphs 7, 28, and 52 of Ramachandran) and assignment bars via conventional Gantt charts (well-known for being used in project management/scheduling) (para. 36-42 and Figures 2A & 2B of Ramachandran).
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 5-12 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 recite the limitation "the healthcare provider population profile" in lines 21 & 22-23 of claim 5 and lines 21 & 22-23 of claim 9.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6-8 and 10-12 incorporate the deficiencies of claims 5 and 9, through dependency, and are therefore also rejected.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  delete comma at line 12 of claim 5 and line 12 of claim 9.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/16/21.
(1) Applicant respectfully submit that the claims do not recite an abstract idea of a mental process. And even if the claims were abstract the claims integrate the abstract idea into a practical application. Even beyond that, the claims amount to significantly more than the abstract idea

(A) As per the first argument, see modified 101 rejection above. Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Applicant’s arguments regarding the assignment bars is not persuasive because the argued features are old and well-known. See 101 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LENA NAJARIAN/Primary Examiner, Art Unit 3686